ORDER

PER CURIAM.
Michael T. Smith (“Smith”) appeals from the grant of summary judgment in favor of Ranken Technical College (“Ranken”) on his negligence claim for injuries sustained in an assault by Michael J. Meade (“Meade”) on Ranken’s campus when both Smith and Meade were students there.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).